Harvey, J.
(dissenting in part): I agree that the trust instrument in question is properly classified under our statute (G. S. 1935, 79-1501) as a “deed, grant or gift . . . made or intended to take effect in possession or enjoyment after the death of the grantor.” I dissent from the second paragraph of the syllabus and the corresponding portion of the opinion. I agree that in view, of the decision of the court on the point last mentioned that it is not necessary in this case to determine whether or not the statute above cited authorizes a tax to be levied upon property which passes by a deed, grant or gift made or intended to take effect in possession or enjoyment after the death of the grantor.